DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the art of record because no reference or combination thereof was found which taught or made obvious the milling tool which had arms with blades that either moved laterally and longitudinally while the arm length was parallel to the longitudinal axis of the tubular or where the body of the arms had an actuation profile comprising inclined grooves (interpreted as having grooves which are inclined with respect to the longitudinal and radial axes which guide the actuation, which in this case is the extension/retraction, of the arms) and caused a lateral sweep dimension (interpreted as the maximum diameter described by the arms upon rotation) to be more that 50% greater than the housing diameter, in conjunction with the remainder of the limitations of the independent claims such as the specificity to casing cutting. 
US 20050274546 A1 discloses a milling tool with arms that are capable of greater extension (up to but not greater than 50% greater, pgph. 31) but these arms do not have a length that remains parallel to the longitudinal axis upon extension and instead the length of both arms of each blade progressively changes angle upon extension. 
US 1844370 A discloses a reamer with blades that do not extend from the center and are therefore not bound to be less that 50% of the diameter but it is clear that these blades are only meant to extend a small amount from figs. 3-6 and the length of the blade appears to be skewed from the longitudinal axis of the tool.
US 20080169107 A1 also discloses a tool with tangential extension which is capable of achieving larger sweep dimensions but the maximum diameter attained by this tool is not specified, this tool is a 
More conventional reamers such as US 20090145666 A1 are inherently restricted to at the very maximum only 50% greater than the tubular dimension because a blade can only have a radius of 50% of the diameter when arrayed as shown in fig. 2 and in reality much less since a blade will not be able to extend all the way without falling out and typically there is a central flowbore such as 192 in fig. 2 here which further restricts the maximum sweep. Pgph. 113 here details that reaming diameter can be whatever it needs to be but does not disclose the ratio being anywhere near that claimed. 
US 20040134687 A1 is another conventional reamer which claims 40% extension in pgph. 106 but this is not greater than 50% nor could it be as discussed previously. 
US 20080115973 A1 is an example of the profile of inclined actuation grooves but this reference lacks the maximum extension claimed.
Overall, while the art of record indicates a desire for large extensions of diameter with the blades and while US 20080169107 A1 is somewhat similar in the approach, the fact that US 20080169107 A1 is not a reamer and does not extend in the same way as the instant application in conjunction with the lack of maximum extension being explicitly mentioned and the rest of the art of record found also lacking either the type of extension claimed or the extent of the extension claimed, the instant application is deemed to provide a novel approach to reaching larger blade extension in a milling tool.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/28/2021